DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/9/2021, is acknowledged. Claim 1 is amended. Claim 24 is canceled. Claim 26 is newly entered. Claims 1 – 17, 23, and 25 – 26 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record).
Regarding claim 25, Szela discloses a method comprising: removing a portion of a component that includes wear to generate a void in the component ([0006], L 1-3; Fig. 2, #42), wherein the void extends into the component from an exterior surface of the component (Fig. 3, #48); depositing a filler material in the void ([0006], L 3-4), wherein the filler material is recessed into the void from the exterior surface of the component ([0028], L 11-13); machining the filler material to provide the filler material with a machined surface ([0029], L 8-11); subjecting the machined surface of the filler material to a cold working technique to compress the filler material ([0006], L 4-6); and applying a heat treatment ([0037], L 11-24).
The Examiner asserts that the filler material disclosed by Szela must inherently possess a a first microstructure. Further, as Szela discloses that the heat treatment done to the filler material is a precipitation heat treatment ([0025], L 5), this precipitation would inherently cause the filler material to have a second microstructure that is different than the first microstructure – that is, precipitates forming in the filler material would distinguish the microstructure after heat treatment form the microstructure before heat treatment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 6, 11, 14 – 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), and US 2014/0053956 (“Etter”; of record).
Regarding claim 1, Szela teaches a method comprising: removing a portion of a component that includes wear to generate a void in the component ([0006], L 1-3; Fig. 2, #42), wherein the void extends into the component from an exterior surface of the component (Fig. 3, #48); depositing a filler material in the void ([0006], L 3-4); machining the filler material to provide the filler material with a machined surface ([0029], L 8-11); subjecting a machined surface of the filler material to a cold working technique to compress the filler material ([0006], L 4-6); and applying a heat treatment ([0037], L 11-24).
The Examiner notes that although Szela does not explicitly teach that in depositing filler material in the void, an exterior surface of the filler material is recessed into the void from the exterior surface of the component, it would be expected by an ordinarily skilled artisan that at some points in time during deposition of powdered material into the void, an exterior surface of the powder (filler material) would be recessed into the void from the exterior surface of the component – that is, until additional powder is deposited such that the exterior surface now meets 
Szela does not explicitly teach that after machining the exterior surface of the filler material to provide the filler material with a machined surface, the machined surface is also recessed into the void from the exterior surface of the component.
Hartke teaches a hybrid manufacturing device and method ([0002]; [0005]). Hartke teaches that after deposition of a layer of build material, a measurement device may measure the surface of the deposited layer for any defects or anomalies ([0079]; [0083]; Fig. 5, #504-506). When defects are detected, the surface may be micro-machined in order to effect a build correction and remove any deviation from a predetermined tolerance ([0081]; [0084]; Fig. 5, #508). This process then repeats for each deposited layer of material ([0082]; Fig. 5, #510).
It would have been obvious to an ordinarily skilled artisan to incorporate into Szela the hybrid manufacturing technique of scanning each deposited layer for defects, and micro-machining defects present in each layer of deposited material. Such processing steps allow for build corrections to be effected and for the manufacturing process to stay within predetermined dimensional tolerances.
The Examiner asserts that if micro-machining operations may be performed on each layer of deposited material (filler material), then at some points in time, the exterior surface of the filler material may be machined to provide the filler material with a machined surface, the machined surface being recessed into the void from the exterior surface of the component.
Szela does not explicitly teach that the component is a case of an engine. Szela does teach that the article to be repaired may be any type of article ([0019], L 8-9).

As discussed above, Anderson teaches a method of repairing a turbine engine case that is similar to the repair method taught by Szela, which as taught by Szela may be used for any article. Thus, it would have been obvious to an ordinarily skilled artisan to substitute the article of repair taught by Anderson into the method taught by Szela. Further, an ordinarily skilled artisan would have predictably expected that the modified method taught by Szela in view of Anderson would result in the repair of a turbine engine case (MPEP 2143 I B). 
Szela does not explicitly teach that when the filler material is deposited in the void, it has a first microstructure with columnar grains.
Baufeld teaches shaped metal deposition (SMD), an additive manufacturing technique which can be applied to any material which can be welded (S 1, Par 6). Baufeld teaches that as a result of the SMD, process, parts having columnar grains are obtained, and that these columnar grains are also commonly observed as a result of other additive manufacturing processes, such as laser and electron beam deposition (S 3.1, Par 1, L 2-3; S 4.3, Par 1, L 1-4; Fig. 2). Further, Baufeld teaches that SMD techniques have an advantage compared to other additive manufacturing techniques in the speed of the process and ability to fabricate large near-net shape, fully dense parts (S 1, Par 5).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Baufeld into Szela and deposit the filler material via a shaped metal deposition technique, resulting in the formation of columnar grains. The SMD technique has an advantage compared to other 
Szela does not explicitly teach that the heat treatment applied to the filler material causes the filler material to have a second microstructure with uniform equiaxed grains. Szela does teach that the method restores the original geometry and performance of the article ([0038], L 1-3), and the repair section has properties that are substantially equal to or better than the properties of the original article ([0033], L 8-10). Further, Szela teaches that the repair section has nominally the same composition as the alloy of the article ([0027], L 2-4), and that the method is used to achieve a desirable microstructure within the repair section ([0037], L 1-2). 
	Etter teaches a method for manufacturing a three-dimensional article via additive manufacturing techniques ([0012]). Etter teaches that by heat treating the manufactured article after building up the article, disadvantageous anisotropic material behavior (i.e. a directional bias of material properties, a result of columnar grains), commonly found in the “as-built” state of additively manufactured products ([0003]), may be reduced significantly ([0012]; [0016]; [0061]-[0063]), resulting in more isotropic material properties (i.e. no directional bias of material properties, a result of equiaxed grains) ([0094]).
	It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Etter into Szela and heat treat the deposited filler material after buildup to significantly reduce disadvantageous anisotropic properties typically present in additively manufactured products, and replace them with isotropic properties.
Moreover, an ordinarily skilled artisan would appreciate that a result of the heat treatment, and a cause of the replacement of anisotropic properties with isotropic properties, is the conversion of columnar, or anisotropic crystal grains, with equiaxed, or isotropic crystal grains.
2, Szela teaches that the undesirable section may be removed by machining, or grinding ([0025], L 8-10; [0026], L 4-6).
Regarding claim 3, Szela teaches that for an example airfoil article, the undesirable section may be located at a leading edge, trailing edge, base platform, or other portions of the article ([0023]). Thus, the location of the void is not particularly limited. Further, Szela provides an example in Figures 1 and 3-5 that shows removal of a section of the article, resulting in a void consuming an entirety of a wall thickness of the component (Fig. 2, #48).
Regarding claim 5, Szela teaches that the mechanical working step of the repair section may be rolling ([0032], L 1-7; Fig. 6).
Regarding claim 6, Szela teaches that the degree of mechanical working of the repair section may be varied, depending upon the desired properties of the repair section ([0034], L 1-3). Further, Szela teaches that the degree of compression of the repair area in the cross sectional area is between 10-50% ([0034], L 7-9). 
Thus, Szela teaches adjusting the filler material, by setting its desired properties, to adjust a degree of compression of the filler material.
Regarding claim 11, Szela teaches that the repair section may be machined after attachment to the article ([0029], L 8-10). Further, Szela teaches that after mechanical working, the repair section may be trimmed, leaving the article and repair section having a geometry that is substantially equal to the original geometry of the article ([0031], L 11-14).
Regarding claim 14, Szela teaches that the repair section may be attached to the article by a welding technique ([0028], L 1-3).
Further, Szela teaches that the repair section may be formed by depositing a powder, wire, or other welding material on the article ([0028], L 9-13). An ordinarily skilled artisan would 
Regarding claim 15, although Szela does not explicitly teach installing the component on an engine subsequent to subjecting the filler material to cold working, Szela does teach that the method is for repairing articles, examples of which are components of a gas turbine engine such as airfoils or vanes ([0019]). 
An ordinarily skilled artisan would expect that after repair is complete, the repaired component would be returned to service; in the case of a gas turbine engine airfoil or vane, the component would be installed on an engine subsequent to the completion of repair.
Regarding claim 21, as previously discussed, Szela teaches that the method restores the original geometry and performance of the article ([0038], L 1-3), and the repair section has properties that are substantially equal to or better than the properties of the original article ([0033], L 8-10). An ordinarily skilled artisan would expect that the filler material (i.e. repair section) and material of the component (i.e. original article) would have common properties from this teaching. Further, Szela teaches that the repair section has nominally the same composition as the alloy of the article ([0027], L 2-4), and that the method is used to achieve a desirable microstructure within the repair section ([0037], L 1-2). 
An ordinarily skilled artisan would have found it prima facie obvious to control the microstructure of the repair section to match the original component part. The repair method results in a repair section having the same geometry and performance as the original part, the repair section has the same composition as the original part, and the method is used to achieve a desirable microstructure within the repair section. As the method taught by Szela is for repairing a 
Regarding claim 22, Szela teaches machining the filler material prior to subjecting the filler material to cold working to prepare a surface of the filler material for cold working ([0029], L 8-11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), and US 2014/0053956 (“Etter”; of record) as applied to claim 3, and further in view of US 2016/0318257 (“Brooks”; of record).
Regarding claim 4, Szela does not explicitly teach attaching a fixture to the component prior to depositing the filler material in the void.
Brooks teaches a method for repairing a part by consolidating material on to the pre-formed part using an additive manufacturing process ([0001]). Brooks teaches that a fixture is first built using an additive manufacturing apparatus ([0003], L 3-4), and the component to be repaired is mounted to the fixture ([0003], L 7-8), prior to consolidating additional material onto the component with the additive manufacturing apparatus ([0003], L 8-11). Further, Brooks teaches that the fixture provides a means for aligning the part in a known orientation within the additive manufacturing apparatus, thus allowing for consolidation of additional material onto the component as desired ([0037], L 1-6).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), and US 2014/0053956 (“Etter”; of record) as applied to claim 1, and further in view of EP 2583784 (“Melzer”; cited in IDS of 04/23/2019 and of record, English machine translation cited herein).
Regarding claim 7, Szela does not explicitly teach applying a heat treatment to the component prior to depositing the filler material.
Melzer teaches a method of pretreating a site to be welded ([0001]). Melzer teaches that prior to deposition of welding material, the surface of the area to be welded is subjected to a heat treatment ([0012], L 1-3). Melzer teaches that this heat treatment leads to the formation of a fine-grained new grain layer ([0012], L 1-3), which acts as a nucleating agent causing a fine grain structure in the solidified weld metal and/or subsequent weld layers to occur ([0013], L 1-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Melzer into Szela and subject the component to a heat treatment in the area to be welded prior to deposition of filler material. The heat treatment leads to the formation of a fine-grained new grain .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), and US 2014/0053956 (“Etter”; of record) as applied to claim 1, and further in view of WO 2012/152259 (“Bamberg”; cited in IDS of 04/23/2019 and of record, English machine translation cited herein).
Regarding claim 8, Szela does not explicitly teach that subsequent to subjecting the filler material to the cold working technique, additional filler material is deposited in the void, - 12-Patent ApplicationRef. No.: 99311US01 (1213-9931 1) wherein the heat treatment is applied subsequent to the subjecting of the filler material to the cold working technique, and wherein the application of the heat treatment causes the filler material to undergo grain recrystallization.
Bamberg teaches a method for manufacturing, forming, repairing and/or replacing a component ([0002], L 1-2). Bamberg teaches that one or more layers of the component are produced ([0035], L 4-9; Fig. 4, S1), and then these layers are “solidified” ([0035], L 9-10; Fig. 4, S2). These steps of producing one or more layers and solidifying the layers are repeated until the component is completely manufactured ([0035], L 10; Fig. 4).
Bamberg teaches that solidification is done using pressurization or pressure treatment at room temperature ([0007], L 1-3), such as by means of shot peening or rolling ([0013], L 1-2). Thus, the Examiner asserts that the teaching of solidification by Bamberg is a cold working 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Bamberg into Szela and conduct a cold working technique on 1 or more deposited layers of material, then continue to deposit more material in a repeating pattern until formation of the component is complete. This processing technique has the advantage of forming dislocations which serve as seeds for grain growth in subsequent layers, as well as introducing residual compressive stresses within the component.
Further, Bamberg teaches that after forming the component, recrystallization is triggered by supplying sufficient thermal energy via a heat treatment ([0016], L 2-4). Bamberg teaches that the dislocations generated by the pressure treatment are stimulated to grain growth as a result of the heat treatment; thus, grain refinement can be achieved ([0015], L 2-6).
It would have been obvious to an ordinarily skilled artisan to conduct a recrystallization heat treatment subsequent to completion of forming the repair component. The dislocations generated by the preceding pressure treatment(s) are stimulated to grain growth as a result of the heat treatment; thus, grain refinement can be achieved.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), US 2014/0053956 (“Etter”; of record), and WO .
Regarding claim 9, Szela does not explicitly teach that the heat treatment includes at least one of a solution heat treatment or a stabilization heat treatment.
Dempster teaches various aspects of heat treatment metallurgy of Nickel-base alloys (Title), which are the same alloys primarily used in the method taught by Szela (Szela: [0020], L 1-2). Dempster teaches that a stabilization heat treatment may be conducted on Ni-base alloys (P 419, Stabilization, Par 1). Further, Dempster teaches that stabilization heat treatments are used to control precipitation of carbides as particles, typically on grain boundaries. Moreover, Dempster teaches that creep and stress-rupture lives and ductility are in particular influenced by carbide content of Ni-base alloys (P 419, Stabilization, Par 1, L 9-12).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Dempster into Szela and perform a stabilization heat treatment on the component. Such a heat treatment may be used to control the carbide content of the material, thereby influencing the creep and stress-rupture lives and ductility characteristics of the material.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), US 2014/0053956 (“Etter”; of record), and WO 2012/152259 (“Bamberg”; cited in IDS of 04/23/2019, English machine translation cited herein) .
Regarding claim 10, Szela teaches that the heat treatment is at least a precipitation hardening heat treatment ([0025], L 2-4; Claim 10). Rahimi teaches that an aging heat treatment is done to a nickel-based alloy to achieve favorable microstructure (precipitation hardening) as well as to partially relieve residual stresses generated at previous processing stages (Abstract, L 4-6). Moreover, Szela teaches that the article is composed primarily of nickel ([0027], L 4-9).
An ordinarily skilled artisan would expect that the precipitation hardening heat treatment taught by Szela would result in a reduction of residual stress in the repaired part. Precipitation hardening, or aging, heat treatments conducted on other nickel-based workpieces have been shown to relieve residual stresses in the impacted workpiece.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), and US 2014/0053956 (“Etter”; of record) as applied to claim 1, and further evidenced by “Shot Peening Residual Stresses”, Stresstech bulletin 14 (“Deveci”; of record).
Regarding claim 12, Szela teaches the method may further include additional mechanical finishing steps such as peening ([0038], L 3-5). It is known in the art that peening is done to impart compressive residual stresses onto a workpiece (Deveci: Abstract, L 3-6). Thus, Szela teaches .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), and US 2014/0053956 (“Etter”; of record), evidenced by “Shot Peening Residual Stresses”, Stresstech bulletin 14 (“Deveci”; of record) as applied to claim 12, and further in view of “Shot Peening Versus Laser Shock Peening”, 1990. International Conference of Shot Peening, pp 95-104 (“Banas”; of record).
Regarding claim 13, Szela does not explicitly teach that the imparting of compressive residual stress includes subjecting the component to at least one of deep rolling, laser shock peening, ultrasonic peening, or burnishing. Rather, as previously discussed, Szela teaches peening, which imparts compressive residual stresses to the component.
Banas teaches several methods of strain hardening and imparting compressive residual stresses, including shot peening, flyer-plate technique, explosive treatment, and cold rolling (P 96, Par 1, L 1-2). Banas teaches that laser shock peening as an alternative method (P 96, Par 3 – P 97, Par 1). Further, Banas teaches that laser shock peening may be more effective than shot peening with a longer processing time (Abstract, L 7-8), and that laser shock peening may replace conventional methods (P 104, Conclusions, Point 4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Banas into Szela and replace shot peening with laser shock peening. Laser shock peening has been .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, Vol 31, S106-S111 (“Baufeld”; of record), and US 2014/0053956 (“Etter”; of record) as applied to claim 15, and further in view of US 2014/0259666 (“Baughman”; of record).
Regarding claim 16, Szela does not explicitly teach identifying the wear in the component; and based on identifying the wear, removing the component from the engine prior to removing the portion of the component.
Baughman teaches a method for repairing turbine engine components using additive manufacturing techniques (Title; [0001]). Baughman teaches that damage to engine components may be discovered via routing inspection procedures ([0019], L 5-9). Further, Baughman teaches that after detection, the damaged component may be removed from the gas turbine engine and provided for repair ([0019], L 9-11).
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). Thus, it would have been obvious to an ordinarily skilled artisan to incorporate the 
Regarding claim 17, Szela does not explicitly teach the method by which wear present on the article is identified.
Baughman teaches a method for repairing turbine engine components using additive manufacturing techniques (Title; [0001]). Baughman teaches that damaged components are first evaluated, in order to determine how extensive the damage is ([0020], L 1-3). Baughman teaches that this evaluation is done during engine tear down in requirement with overhaul manuals and to ensure the component meets the same design requirements as the original, new part ([0020], L 11-15). Further, Baughman teaches that visual inspection and/or non-destructive evaluation (NDE) methods may be used to assess the damage ([0020], L 3-8).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Baughman into Szela and conduct a visual and/or non-destructive inspection of the damaged component. This inspection determines how extensive damage is to the component, and ensures the component meets the same design requirements as the original, new part.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) in view of US 2017/0326867 (“Hartke”), US 2014/0234098 (“Anderson”; of record), “Additive manufacturing of Ti-6Al-4V components by shaped metal deposition: Microstructure and mechanical properties”, 2009. Materials and Design, .
Regarding claim 23, Szela does not explicitly teach depositing additional filler material in the void on the machined surface subsequent to subjecting the filler material to cold working.
Sidhu teaches a method for forming an object by additive manufacturing ([0001]). Sidhu teaches that, after application and cooling of each layer of material, a plurality of independently controllable impact treatment devices are used to peen the modified workpiece so as to plastically deform the cooled layer (i.e. subject the layer to cold working) ([0011], L 10-13). Sidhu teaches that additional material is then deposited subsequent to treatment with the impact treatment devices ([0011], L 13-14). Moreover Sidhu teaches that this layer by layer plastic deformation of the deposited material by the independently controllable impact treatment devices results in micro work hardening, and reduces residual stress and distortion within each individually deposited bead ([0048]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sidhu into Szela and plastically deform each deposited layer of material with a plurality of independently controllable impact treatment devices. This layer by layer plastic deformation of the deposited material by the independently controllable impact treatment devices results in micro work hardening, and reduces residual stress and distortion within each individually deposited bead.
The Examiner asserts that the layer by layer plastic deformation taught by Szela in view of Sidhu meets the claimed limitation of depositing additional filler material in the void subsequent to subjecting the filler material to cold working.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269208 (“Szela”; cited in IDS of 04/23/2019 and of record) as applied to claim 25, in view of US 2017/0326867 (“Hartke”).
Regarding claim 26, the Examiner notes that although Szela does not explicitly teach that in depositing filler material in the void, an exterior surface of the filler material is recessed into the void from the exterior surface of the component, it would be expected by an ordinarily skilled artisan that at some points in time during deposition of powdered material into the void, an exterior surface of the powder (filler material) would be recessed into the void from the exterior surface of the component – that is, until additional powder is deposited such that the exterior surface now meets or extends beyond the exterior surface of the component. As such, Szela satisfies the claim limitation in question.
Szela does not explicitly teach that after machining the exterior surface of the filler material to provide the filler material with a machined surface, the machined surface is also recessed into the void from the exterior surface of the component.
Hartke teaches a hybrid manufacturing device and method ([0002]; [0005]). Hartke teaches that after deposition of a layer of build material, a measurement device may measure the surface of the deposited layer for any defects or anomalies ([0079]; [0083]; Fig. 5, #504-506). When defects are detected, the surface may be micro-machined in order to effect a build correction and remove any deviation from a predetermined tolerance ([0081]; [0084]; Fig. 5, #508). This process then repeats for each deposited layer of material ([0082]; Fig. 5, #510).
It would have been obvious to an ordinarily skilled artisan to incorporate into Szela the hybrid manufacturing technique of scanning each deposited layer for defects, and micro-machining defects present in each layer of deposited material. Such processing steps allow for 
The Examiner asserts that if micro-machining operations may be performed on each layer of deposited material (filler material), then at some points in time, the exterior surface of the filler material may be machined to provide the filler material with a machined surface, the machined surface being recessed into the void from the exterior surface of the component.

Response to Arguments
Applicant’s remarks filed 6/9/2021 are acknowledged and have been fully considered. Applicant argues that the Szela reference does not anticipate instant claim 25, as it is alleged that Szela does not disclose that filler material deposited into the void is recessed into the void from an exterior surface of the component. The Examiner respectfully disagrees.
In making this argument, Applicant cites [0029] of Szela, where it is taught that in an example, a repair section (which may be formed by powder deposition) is larger in size than the original geometry of the article, and as such protrudes out of the formed void. The Examiner asserts that Applicant’s argument is not commensurate with the scope of the claims. Claim 25 requires only that filler material is recessed into the void. There is no requirement that the entirety of filler material must be within the confines of the void, or that the external surface of the filler material must be recessed within the confines of the void, as is now required in amended claims 1 and 26. Even so, the Examiner contends that Szela would also, at some points of time during the taught process, also meet those requirements. The Examiner maintains that Szela’s disclosure of depositing powder on the article to form the repair section would necessarily require filler material to be present in a recessed location within the void. The instant claim does not require that the 
Applicant argues further that the amendments to independent claim 1 distinguish over the prior art of record, as Szela does not disclose, teach, or suggest that an exterior surface of the filler material which was deposited into the void is recessed into the void, from the exterior surface of the component. Applicant argues further that Szela also does not disclose, teach, or suggest the step of machining the exterior surface of the filler material to provide the filler material with a machined surface, wherein the machined surface is recessed into the void from the exterior surface of the component.
The Examiner contends that at some times during powder deposition in the Szela method, an exterior surface of the filler material may be recessed into the void from the exterior surface of the component, prior to additional powder being deposited onto the filler material such that the exterior surface now meets or exceeds the exterior surface of the component. Such an occurrence would satisfy the limitation of instant claim 1, as well as instant claim 26. However, the Examiner agrees with Applicant in that the prior art combination used in the rejection of claim 1, as it currently stands, does not disclose, teach, or suggest the step of machining the exterior surface of the filler material to provide the filler material with a machined surface, wherein the machined surface is recessed into the void from the exterior surface of the component. As such, this rejection has been withdrawn. However, the Examiner notes that upon further search and consideration, new grounds of rejection have been presenting, further incorporating the newly cited Hartke reference. To be clear, this modified grounds of rejection have been presented in response to Applicant’s amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/B.C.A./Examiner, Art Unit 1735   

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735